Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 13 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 13 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of January 18, 2013, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

The Seller, the Servicer, each member of each of the Purchaser Groups and the
Administrator are parties to the Receivables Purchase Agreement, dated as of
November 30, 2000 (as amended, supplemented or otherwise modified through the
date hereof, the “Agreement”); and

The parties hereto desire to amend the Agreement as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2. Amendments to Agreement.

2.1 The Agreement is amended by deleting the amount “$150,000,000” where it
appears on the signature page for Market Street Funding LLC and substituting the
amount “$100,000,000” therefor.

2.2 Clause (a) of the definition of “Facility Termination Date” set forth in
Exhibit I to the Agreement is hereby amended by deleting the date “January 18,
2013” where it appears therein and substituting the date “January 16, 2015”
therefor.

2.3 The definition of “Purchase Limit” set forth in Exhibit I to the Agreement
is amended by deleting the amount “$150,000,000” where it appears therein and
substituting the amount “$100,000,000” therefor.

3. Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a) Representations and Warranties. Its representations and warranties contained
in Exhibit III of the Agreement are true and correct as of the date hereof



--------------------------------------------------------------------------------

(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b) Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
Unmatured Termination Event exists or shall exist.

4. Effect of Amendment. All provisions of the Agreement, including as expressly
amended and modified by this Amendment, shall remain in full force and effect
and are hereby ratified. After this Amendment becomes effective, all references
in the Agreement (or in any other Transaction Document) to “this Agreement”,
“hereof”, “herein” or words of similar effect referring to the Agreement shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed, either expressly or impliedly, to waive, amend or
supplement any provision of the Agreement other than as set forth herein.

5. Effectiveness. This Amendment shall become effective as of the date hereof
upon receipt by the Administrator of: (i) counterparts of: (a) this Amendment
and (b) the Seventh Amended and Restated Fee Letter (the “Amended Fee Letter”),
dated as of the date hereof, among the Administrator, Worthington, the Seller
and Market Street Funding LLC, in each case (whether by facsimile or otherwise)
executed by each of the parties hereto or thereto, as applicable, (ii) the
“Structuring Fee” (as defined in the Amended Fee Letter) in accordance with the
terms of the Amended Fee Letter and (iii) such other documents, instruments,
agreements and opinions as the Administrator may request.

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

8. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES CORPORATION, as Seller By:  

/s/ Matthew A. Lockard

 

Name: Matthew A. Lockard

Title: Treasurer

WORTHINGTON INDUSTRIES, INC., as Servicer

By:  

/s/ Matthew A. Lockard

 

Name: Matthew A. Lockard

Title: Treasurer

 

S-1



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC By:  

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ William P. Falcon

 

Name: William P. Falcon

Title: Vice President

 

S-2